Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 15, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record establishes that claimant was late for work on various occasions and continued her tardy behavior after verbal and written warnings. Claimant’s actions clearly constitute misconduct and provide substantial evidence to support the Board’s decision.
Mikoll, J. P., Yesawich Jr., Crew III, White and Mahoney, JJ., concur. Ordered that the decision is affirmed, without costs.